Case 1:18-cv-00950-LO-JFA Document 731 Filed 02/08/21 Page 1 of 6 PagelD# 32337
Bond Numbers:

Liberty Mutual Insurance Company: 016230715
Federal Insurance Company: K40457173
Pacific Indemnity Company: K40457185

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

)
SONY MUSIC ENTERTAINMENT, ETAL, _ )

Plaintiffs,

Case No. 1:18cv950
Hon. Liam O’Grady

Vv.

COX COMMUNICATIONS, INC., et
al.,

Nee Ne ee ee ee ee ee” LL’

Defendants.

 

SUPERSEDEAS
BOND

KNOW ALL MEN BY THESE PRESENTS, that COX COMMUNICATIONS,
INC. and COXCOM, LLC, as Principals, and Liberty Mutual Insurance Company and Federal
Insurance Company and Pacific Indemnity Company, as Sureties,
(each a “Surety” and collectively “Sureties”) are held and firmly bound unto SONY MUSIC
ENTERTAINMENT, as Obligee, in the Bond Amount of ONE BILLION TWO MILLION ONE

THOUSAND DOLLARS ($1,002,001,000.00) for the payment of which, well and truly to be made,

 

we bind ourselves, our successors and assigns, severally, by Sureties (subject to the individual
Surety limits below), firmly by these presents.

WHEREAS, COX COMMUNICATIONS, INC. and COXCOM, LLC have filed an
appeal to the United States Court of Appeals for the Fourth Circuit (Case No. 1:18cv950)
from the judgment entered inthis action(ECF No. __ 3

NOW THEREFORE, the conditions of this obligation is such that (i) if the judgment is

1 of 3
Case 1:18-cv-00950-LO-JFA Document 731 Filed 02/08/21 Page 2 of 6 PagelD# 32338

vacated, then this obligation shall be null and void and released; or (ii) if the appeal is dismissed,
or if the judgment is affirmed in whole or in part, and either COX COMMUNICATIONS, INC.

or COXCOM, LLC shall pay such judgment as a result of the appeal, then this obligation shall

be null and void and released; otherwise this obligation will remain in full effect force and effect,
provided, however, that the maximum amount of liability for each Surety shall be limited to the following
amounts:

Liberty Mutual Insurance Company, a Massachusetts Corporation, Five Hundred Million Dollars
($501,000,500.00) (50%)

Federal Insurance Company, an Indiana Corporation, Three Hundred Fifty Million Seven
Hundred Thousand Three Hundred Fifty Dollars ($350,700,350.00) (35%)

Pacific Indemnity Company, a Wisconsin Corporation, One Hundred Fifty Million Three
Hundred Thousand One Hundred Fifty Dollars ($150,300,150.00) (15%)

WHEREAS, it is expressly provided that the obligation of each Surety shall be several and not joint,
and no Surety shall be liable in an amount greater than its respective maximum amount of liability set
forth above, nor shall any Surety’s liability be increased or affected hereunder in any way whatsoever
as a result of the performance or non-performance by any other Surety of such other Surety’s
obligation under this Bond. Any claim for payment by SONY MUSIC ENTERTAINMENT arising
under this Supersedeas Bond shall be allocated to the percentage of each Surety’s limit of liability
relative to the aggregate amount of this Bond.

IN WITNESS WHEREOF, COX COMMUNICATIONS, INC. and COXCOM, LLC,
as Principals, and Liberty Mutual Insurance Company. Federal Insurance Company and Pacific.
Indemnity Company, as Sureties, have hereunto set our hands this 8th day of February 2021.

ATTEST/WITNESS:

FOR THE PRINCIPAL:

COX COMMUNICATIONS, INC.

By: (Wood AW [WY

 

 

 
Case 1:18-cv-00950-LO-JFA Document 731 Filed 02/08/21 Page 3 of 6 PagelD# 32339

By: DOCG WW

 

APPROVED this

By: _

 

 

FOR THE SURETY:
Liberty,Mutual Insurance Company.,

 
    

Sharon J. Potts
Title: Attorney in Fact

FOR THE SURETY:
Federal Insurance Company

 

Title: Attorney in Fact

FOR THE SURETY:
Pacific Indemnity Company

 

Title: Attorney in Fact

_day of , 2021.

 

 

Deputy Clerk

3 0f 3
Case 1:18-cv-00950-LO-JFA Document 731 Filed 02/08/21 Page 4 of 6 PagelD# 32340

CHUIUBE

SURETY BOND CORPORATE SEAL NOTICE AND ADDENDUM

In an effort to facilitate the use of our respective corporate seals during the COVID-19
pandemic, PACIFIC INDEMNITY COMPANY (“PACIFIC INDEMNITY”) has authorized
its respective Attorneys-in-Fact to affix PACIFIC INDEMNITY’S corporate seal to any
surety bond executed on behalf of PACIFIC INDEMNITY by any such Attorney-in-Fact
by attaching this Notice and Addendum to said bond.

To the extent this Notice and Addendum is attached to a surety bond that is executed
on behalf of PACIFIC INDEMNITY by its Attorney-in-Fact, PACIFIC INDEMNITY hereby
agrees that the corporate seal below for PACIFIC INDEMNITY shall be deemed affixed
to said bond to the same extent as if its raised corporate seal was physically affixed to

the face of the bond.

Dated this 30th day of March, 2020.

PACIFIC INDEMNITY COMPANY

Stephen M. Haney, Vice President

 
currency rate, interest rate or residual value guarantees.

Not valid for mortgage, note, loan, letter of credit,

 

Case 1:18-cv-00950-LO-JFA Document 731 Filed 02/08/21 Page 5 of 6 PagelD# 32341

. This Power of Attorney limits the acts of those named herein, and they have no authority to
Liberty bind the Company except in the manner and to the extent herein stated.

Mutual. Liberty Mutual Insurance Company

SSS Ee The Ohio Casualty Insurance Company
SURETY West American Insurance Company

POWER OF ATTORNEY

KNOWN ALL PERSONS BY THESE PRESENTS: That The Ohio Casualty insurance Company is a corporation duly organized under the laws of the State of New Hampshire, that
Liberty Mutual Insurance Company is a corporation duly organized under the laws of the State of Massachusetts, and West American insurance Company is a corporation duly
organized under the laws of the State of Indiana (herein collectively called the “Companies’), pursuant to and by authority herein set forth, does hereby name, constitute and appoint,

Sharon J. Potts all of the city of Atlanta , State of __ Georgia each individually if there be more
than one named, its true and lawful attomey-in-fact, with full power and authority hereby conferred to sign, execute and acknowledge the above-referenced surely bond.

  

 

IN WITNESS WHEREOF, this Power of Attorney has been subscribed by an authorized officer or official of the Companies and the corporate seals of the Companies have been affixed
thereto this 30th day of May, 2019.

Liberty Mutual Insurance Company

The Ohio Casualty Insurance Company

West American Insurance Company

By: lead bow

David M. Carey, Assistant Secretary -

 

STATE OF PENNSYLVANIA sss
COUNTY OF MONTGOMERY

On this 30th day of May, 2019, before me personally appeared David M. Carey, who acknowledged himself to be the Assistant Secretary of Liberty Mutual Insurance Company, The
Ohio Casualty Company, and West American Insurance Company, and that he, as such, being authorized so to do, execute the foregoing instrument for the purposes therein contained
by signing on behalf of the corporations by himself as a duly authorized officer.

IN WITNESS WHEREOF, | have hereunto subscribed my name and affixed my notarial seal at King of Prussia, Pennsylvania, on the day and year first above written.
COMMONWEALTH OF PENNSYLVANIA

Notarial Seal gq
Teresa Pastella, Notary Public , 2 Z ) A
Upper Merion Twp., Montgomery County

My Commission Expires March 28, 2021 By:

  

 

 

Teresa Pastella, Notary Public

 

Member, Pennsylvania Association of Notaries

This Power of Attomey is made and executed pursuant to and by authority of the following By-laws and Authorizations of The Ohio Casualty Insurance Company, Liberty Mutual
Insurance Company, and West American Insurance Company which resolutions are now in full force and effect reading as follows.

ARTICLE iV - OFFICERS: Section 12. Power of Attorney.
Any officer or other official of the Corporation authorized for that purpose in writing by the Chairman or the President, and subject to such limitation as the Chairman or the
President may prescribe, shall appoint such attorneys-in-fact, as may be necessary to act in behalf of the Corporation to make, execute, seal, acknowledge and deliver as surety
any and all undertakings, bonds, recognizances and other surety obligations. Such attorneys-in-fact, subject to the limitations set forth in their respective powers of attorney,
shall have full power to bind the Corporation by their signature and execution of any such instruments and to attach thereto the seal of the Corporation. When so executed, such
instruments shall be as binding as if signed by the President and attested to by the Secretary. Any power or authority granted ta any representative or attorney-in-fact under the
provisions of this article may be revoked al any time by the Board, the Chairman, the President or by the officer or officers granting such power or authority.
ARTICLE Xill - Execution of Contracts: Section 5. Surety Bonds and Undertakings.
Any officer of the Company authorized for that purpose in writing by the chairman or the president, and subject to such limitations as the chairman or the president may prescribe,
shall appoint such attormeys-in-fact, as may be necessary to act in behalf of the Company to make, execute, seal, acknowledge and deliver as surety any and all undertakings,
bonds, recognizances and other surety obligations. Such attomeys-in-fact, subject to the limitations set forth in their respective powers of attorney, shall have full power to bind
the Company by their signature and execution of any such instruments and to attach thereto the seal of the Company. When so executed such instruments shall be as binding
as if signed by the president and attested by the secretary.
Certificate of Designation - The President of the Company, acting pursuant to the Bylaws of the Company, authorizes David M. Carey, Assistant Secretary to appoint such attomeys-
infact as may be necessary to act on behalf of the Company to make, execute, seal, acknowledge and deliver as surety any and all undertakings, bonds, recognizances and other
surety obligations.
Authorization - By unanimous consent of the Company's Board of Directors, the Company consents that facsimile or mechanically reproduced signature of any assistant secretary
of the Company, wherever appearing upon a certified copy of any power of attomey issued by the Company in connection with surety bonds, shall be valid and binding upon the
Company with the same force and effect as though manually affixed.
|, Renee C. Llewellyn, the undersigned, Assistant Secretary, of Liberty Mutual Insurance Company, The Ohio Casualty Insurance Company, and West American Insurance Company
do hereby certify that this power of attorney executed by said Companies is in full force and effect and has not been revoked.

IN TESTIMONY WHEREOF, | have hereunto set my hand and affixed the seals of said Companies this 8th day of February 2021 .

Hf hoki

By: a ae
Renee C. Llewellyn, Assistant Secretary

 

 

Marsh MSurety POA LMIC OCIC WAIC Multi Co_042019

1-610-832-8240 between 9:00am and 4:300m EST on anv business dav.

To confirm the validity of this Power of Attorney call

 
Case_1:18-cv-00950-LO-JFA Document 731 Filed 02/08/21 Page 6 of 6 PagelD# 32342
cHOUe Ss’ 9 9
Power of Attorney
Federal Insurance Company | Vigilant Insurance Company | Pacific Indemnity Company

Know All by These Presents, That FEDERAL INSURANCE COMPANY, an Indiana corporation, VIGILANT INSURANCE COMPANY, a New York corporation, and PACIFIC
INDEMNITY COMPANY, a Wisconsin corporation, do each hereby constitute and appoint Maria Concepcion, Gary D. Eklund, D-Ann Kleidosty, Sharon J. Potts
and Adrienne C. Stevenson of Atlanta, Georgia

 

each as their true and lawful Attorney-in-Fact to execute under such designation in their names and to affix their corporate seals to and deliver for and on their behalf as surety
thereon or otherwise, bonds and undertakings and other writings obligatory in the nature thereof (other than bail bonds) given or executed in the course of business, and any
instruments amending or altering the same, and consents to the modification or alteration of any instrument referred to in said bonds or obligations.

In Witness Whereof, said FEDERAL INSURANCE COMPANY, VIGILANT INSURANCE COMPANY, and PACIFIC INDEMNITY COMPANY have each executed and attested these
presents and affixed their corporate seals on this 13° day of September, 2019.

Mow WYN. GLA Ate mn (he

Dawn M. Chioros, Assistant Secretary Stephen M. Haney, Vice President

 

 

   

STATE OF NEW JERSEY
County of Hunterdon SS.

On this 13 day of September, 2019, before me, a Notary Public of New Jersey, personally came Dawn M. Chloros, to me known to be Assistant Secretary of FEDERAL INSURANCE
COMPANY, VIGILANT INSURANCE COMPANY, and PACIFIC INDEMNITY COMPANY, the companies which executed the foregoing Power of Attorney, and the said Dawn M.
Chioros, being by me duly sworn, did depose and say that she is Assistant Secretary of FEDERAL INSURANCE COMPANY, VIGILANT INSURANCE COMPANY, and PACIFIC
INDEMNITY COMPANY and knows the corporate seals thereof, that the seals affixed to the foregoing Power of Attorney are such corporate seals and were thereto affixed by
authority of said Companies; and that she signed said Power of Attorney as Assistant Secretary of said Campanies by like authority; and that she is acquainted with Stephen M.
Haney, and knows him to be Vice President of said Companies; and that the signature of Stephen M. Haney, subscribed to said Power of Attorney is in the genuine handwriting of
Stephen M. Haney, and was thereto subscribed by authority of said Companies and in deponent’s presence.

KATHERINE J. ADELAAR
NOTARY PUBLIC OF NEW JERSEY Ape
No. 2318685 7 i

Notarial Seal

Commission Expires July 16, 2024 Notary Public

 

CERTIFICATION
Resolutions adopted by the Boards of Directors of FEDERAL INSURANCE COMPANY, VIGILANT INSURANCE COMPANY, and PACIFIC INDEMNITY COMPANY on August 30, 2016:
“RESOLVED, that the following authorizations relate to the execution, for and on behalf of the Company, of bonds, undertakings, recognizances, contracts and other written commitments of the Company
entered into in the ordinary course of business (each a “Written Commitment”):
() Each of the Chairman, the President and the Vice Presidents of the Company is hereby authorized to execute any Written Commitment for and on behalf of the Company, under the
seal of the Company or otherwise.

Q) Each duly appointed attorney-in-fact of the Company is hereby authorized to execute any Written Commitment for and on behalf of the Company, under the seal of the Company or
otherwise, to the extent that such action is authorized by the grant of powers provided for in such person's written appointment as such attorney-in-fact.

(3) Each of the Chairman, the President and the Vice Presidents of the Company is hereby authorized, for and on behalf of the Company, to appoint in writing any person the attorney-
in-fact of the Company with full power and authority to execute, for and on behalf of the Company, under the seal of the Company or otherwise, such Written Commitments of the
Company as may be specified in such written appointment, which specification may be by general type or class of Written Commitments or by specification of one or more particular
Written Commitments.

(4) Each of the Chairman, the President and the Vice Presidents of the Company is hereby authorized, for and on behalf of the Company, to delegate in writing to any other officer of the
Company the authority to execute, for and on behalf of the Company, under the Company's seal or otherwise, such Written Commitments of the Company as are specified in such
written delegation, which specification may be by general type or class of Written Commitments or by specification of one or more particular Written Commitments.

(5) The signature of any officer or other person executing any Written Commitment or appointment or delegation pursuant to this Resolution, and the seal of the Company, may be affixed by
facsimile on such Written Commitment or written appointment or delegation.

FURTHER RESOLVED, that the foregaing Resolution shall not be deemed to be an exclusive statement of the pawers and authority of officers, employees and other persons to act for and on behalf of
the Company, and such Resolution shall not limit or otherwise affect the exercise of any such power or authority otherwise validly granted or vested.”

1, Dawn M. Chloros, Assistant Secretary of FEDERAL INSURANCE COMPANY, VIGILANT INSURANCE COMPANY, and PACIFIC INDEMNITY COMPANY (the “Companies”) do hereby
certify that

(i) __ the foregoing Resolutions adopted by the Board of Directors of the Companies are true, correct and in full force and effect,

(ii) the foregoing Power of Attorney is true, correct and in full force and effect.

Given under my hand and seals of said Companies at Whitehouse Station, NJ, this 8th day of February, 2021

Dow Yo. ORLOLES

Dawn M. Chlores, Assistant Secretary’

 

 

 

- IN THE EVENT YOU WISH TO VERIFY THE AUTHENTICITY OF THIS BOND OR NOTIFY US OF ANY OTHER MATTER, PLEASE CONTACT US AT:
Telephone (908) 903-3493 Fax (908) 903- 3656 e-mail: surety@chubb.com

FED- VIG-PI (rev, 08-18)
